284 So. 2d 231 (1973)
Brenda JOHNSON, Appellant,
v.
Earl Lavaughn JOHNSON, Appellee.
No. 73-705.
District Court of Appeal of Florida, Second District.
October 24, 1973.
J.E. Satterfield of The Legal Aid Society, Clearwater, for appellant.
No appearance for appellee.
MANN, Chief Judge.
In all candor we must recognize that the matter of divorce is a legislative prerogative.
Dekle, J., in Ryan v. Ryan, Fla. 1973, 277 So. 2d 266 at 274
We are oathbound to reverse a circuit judge who refused to grant a dissolution of marriage to a woman who came into his court with "unclean hands." Reminded in a petition for rehearing that the legislature had abrogated the "clean hands" defense in divorce actions and that the Supreme Court had, in Ryan, quoted from above, held the law constitutional, the trial judge replied that "some court other than this one must announce the abdication of common sense, morality, and decency by the courts of this state." It is our duty to oblige, although one of our seven Justices agrees with the trial judge in this case. We receive the statutory law from the legislature and its interpretation from our Supreme Court, agreeing with some, disagreeing with some, following all, because our bondage to law is the price of our freedom.
Reversed and remanded for further proceedings in accordance with law.
McNULTY and BOARDMAN, JJ., concur.